Citation Nr: 0201268	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  98-20 946	)	DATE
	)
	)
                      
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
status-post multiple rib fractures.

2.  Entitlement to an increased (compensable) rating for 
status-post thoracotomy and repair of traumatic aortic 
aneurysm.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970, and from October 1975 to March 1977.  Further, the 
record reflects that he had additional service in the 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in June 1999, a transcript of 
which is of record.

These issues were previously before the Board in February 
2000, at which time they were remanded for additional 
development, to include obtaining additional records and 
according the veteran a new examination.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with these remand directives.  Thus, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that the February 2000 remand also directed 
the RO to issue a Statement of the Case to the veteran 
regarding the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Such a Statement of 
the Case was issued to the veteran in March 2000.  However, 
the veteran did not thereafter perfect an appeal on this 
issue by filing a timely Substantive Appeal.  Accordingly, 
the Board has no jurisdiction to address this issue.  
38 C.F.R. §§ 20.202, 20.202, 20.302 (2001).

As an additional matter, the Board notes that the veteran was 
granted service connection for his status post thoracotomy 
and repair of traumatic aortic aneurysm by a January 1987 
rating decision.  He was assigned a noncompensable rating for 
this disability pursuant to Diagnostic Code 7199-7110.  See 
38 C.F.R. §§ 4.20, 4.27.  It was stated that a noncompensable 
rating was assigned for the status-post thoracotomy and 
status-post repair of traumatic aortic aneurysm as no 
grafting was necessary to repair the aortic tear and the 
veteran was asymptomatic at the time of a recent VA medical 
examination.  At the time of this rating decision, Diagnostic 
Code 7110 stated that an aneurysm, aortic, fusiform, 
saccular, dissection and/or with stenosis after an 
establishment of a diagnosis with markedly disabling symptoms 
and for one year after a surgical correction with any type of 
graft was to be assigned a 100 percent evaluation.  If 
exertion and exercise were precluded, a 60 percent evaluation 
was assigned.  Thereafter, the residuals of the graft 
insertion were rated according to findings and symptoms under 
the most appropriate analogy with a minimum rating of 20 
percent.  

As to the proper initial rating of the veteran's status post 
thoracotomy and repair of traumatic aortic aneurysm, the 
Board notes that, in reviewing prior relevant Board 
decisions, there is precedent for the view that rating 
criteria in effect prior to January 12, 1998, Diagnostic Code 
7110, for an aortic aneurysm, provided a minimum disability 
rating of 20 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7110 (1997).  In it's original rating decision, which is not 
on appeal, in assigning a zero percent rating, the RO held 
that a compensable rating is appropriate only where there are 
residuals of a graft insertion (emphasis added).  While a 
graft insertion is not apparent, clinical evidence of record 
clearly shows that the veteran underwent surgical correction 
of his aortic aneurysm.  It is also pertinent to note that a 
fair reading of  Diagnostic Code 7110 (in effect prior to 
January 12, 1998) is that the criteria applied to dissection 
and/or stenosis of aortic aneurysms.  The veteran was not 
assigned either an initial rating of 100 percent for the one 
year period following surgical correction, nor a minimum 
compensable rating of 20 percent thereafter.  (In the 
decision below, the Board concludes that the minimum 20 
percent rating for the veteran's status post surgical 
correction of an aortic aneurysm is warranted by rating the 
disability by analogy to residuals of a graft insertion.  See 
38 C.F.R. § 4.20.))  While the Board does not intimate any 
opinion as to the merits of the issue of whether there was 
clear and unmistakable error (CUE) in the January 1987 rating 
decision, the Board finds that the matter is raised by the 
record.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The record reflects that the veteran incurred multiple 
injuries as a result of a September 1985 motor vehicle 
accident, including the service-connected status-post 
multiple rib fractures and status-post thoracotomy and repair 
of traumatic aortic aneurysm.

3.  The medical evidence does not show that the service-
connected rib fractures are currently manifest by removal of 
one or more ribs, or resection of two or more ribs without 
regeneration.

4.  The criteria for evaluating the veteran's status post 
thoracotomy and repair of traumatic aortic aneurysm were 
changed, effective January 12, 1998.  Prior to this change, a 
minimum rating of 20 percent was mandated by the appropriate 
Diagnostic Code for residuals of a graft insertion, while a 
noncompensable rating was provided by the Code after this 
date.

5.  The veteran's thoracotomy scar is tender by objection 
demonstration; the competent medical evidence on file does 
not show that he currently experiences any functional 
impairment as a result of his service-connected status post 
thoracotomy and repair of traumatic aortic aneurysm.

6.  The evidence on file does not show that either the 
veteran's status-post multiple rib fractures and/or his 
status-post thoracotomy and repair of traumatic aortic 
aneurysm have resulted in frequent periods of hospitalization 
or marked interference with employment.

7.  In addition to his status-post multiple rib fractures and 
status-post thoracotomy and repair of traumatic aortic 
aneurysm, the veteran is service connected for the following: 
status-post exploratory laparotomy and splenectomy secondary 
to laceration of the spleen, evaluated as 30 percent 
disabling; status-post fracture, left pelvis, dislocated 
right hip with open reduction and internal fixation of right 
acetabular fracture and muscle atrophy of the right leg, 
evaluated as 20 percent disabling; and incisional epigastric 
hernia, evaluated as 10 percent disabling.

8.  The record also reflects that the veteran has multiple, 
nonservice-connected disabilities, including the following: 
major depression/PTSD; arachnoid cyst with subdural hematoma 
and craniotomy; somatoform pain disorder; and chronic 
headaches.

9.  The evidence on file does not support a finding that the 
veteran is unable to obtain or engage in substantially 
gainful employment solely as a result of his service-
connected disabilities consistent with his education and 
employment experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
status post left rib fractures have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.71a, 
Diagnostic Code 5297 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).



2.  The criteria for a 20 percent rating for a status-post 
thoracotomy and repair of traumatic aortic aneurysm have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7199-7110 
(1997); 38 C.F.R. § 7118, Diagnostic Code 7803-7805; 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.20, 4.27, 4.104, 
Diagnostic Code 7110 (2001); Karnas v. Derwinski, 1 Vet. App. 
308 (1991); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a grant of TDIU based upon service-
connected disabilities are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.340, 4.16, 4.25 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations, and he has not indicated that either of the 
service-connected disabilities which are the subject of this 
appeal have increased in severity since the last examination.  
The RO also advised the veteran of the evidence necessary to 
substantiate his claims, including the applicable criteria 
for a higher disability rating for both disabilities, as well 
as the criteria for a TDIU.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  In 
addition, the RO specifically addressed the applicability of 
the VCAA to the veteran's case by correspondence dated in 
February 2001, and the July 2001 Supplemental Statement of 
the Case.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

I.  Increased Rating Claims

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


General Background.  The evidence on file reflects that the 
veteran incurred multiple injuries as a result of a September 
1985 motor vehicle accident, including a fractured pelvis, 
dislocated right hip, and multiple rib fractures involving L-
1 through L-8, as well as exploratory left thoracotomy and 
repair of traumatic aortic aneurysm following this accident.  

Medical records following the accident noted, in part, that 
there was some flail of the left anterior and lateral chest 
with spontaneous respirations, but the veteran remained in no 
severe distress from a respiratory standpoint.  Also, chest 
X-ray showed an obscured aortic knob, and an arteriogram was 
obtained which demonstrated an apparent flap involving the 
aorta just distal to the subclavian takeoff.  Because of 
these findings, the veteran underwent the exploratory left 
thoracotomy.  During this procedure, it was noted that there 
was extensive hematoma involving the region of the first rib 
and that this extended down the subclavian artery.  However, 
there was no large hematoma involving the aorta in the usual 
area seen with an aortic tear.  The aorta was clamped just 
distal to the subclavian artery and distal to the region of 
the tear.  With gentle dissection the aorta was exposed, and 
a bluish discoloration was noted as well as an apparent tear 
involving the intima just distal to the takeoff of the 
ligamentum arteriosum.  Consequently, with further dissection 
the area was exposed, and the aorta was clamped just distal 
to the subclavian artery and distal to the region of the 
tear.  Hemostasis was assured, and the aorta was opened 
demonstrating the intimal disruption although there was no 
extension of hematoma into the adventitia as was usually 
seen.  The aorta was then repaired with a continuous stitch 
of "000 Prolene" without difficulty.  

With respect to the multiple rib fractures, medical records 
note that they required fixation with pericostal sutures 
which reapproximated the ribs in anatomical fashion.  Nothing 
indicates that any of the fractured ribs were removed.

Service connection was granted for, among other things, 
status-post thoracotomy with status-post repair of traumatic 
aortic aneurysm, as well as status-post multiple rib 
fractures, by a January 1987 rating decision.  It was noted 
that these disabilities were incurred as a result of the 
January 1985 motor vehicle accident, that the veteran was en 
route to a period of inactive duty training, and that the 
military had determined that this accident occurred in the 
line of duty when the veteran's motor vehicle struck the rear 
of a county motor road grader, and that investigation showed 
no misconduct on the part of the veteran.  Noncompensable 
(zero percent) ratings were assigned for both of these 
disabilities.  It was stated that a noncompensable rating was 
assigned for the status-post thoracotomy and status-post 
repair of traumatic aortic aneurysm as no grafting was 
necessary to repair the aortic tear and the veteran was 
asymptomatic at the time of a recent VA medical examination.  
Similarly, the rib fracture residuals were also found to be 
asymptomatic.

The veteran initiated his current increased rating claims by 
a February 1997 statement.  VA outpatient treatment records 
were subsequently added to the file which were dated in 1997.  
Among other things, these records noted the veteran's history 
of multiple injuries incurred from a motor vehicle accident, 
but do not appear to contain any pertinent findings regarding 
the current severity of the disabilities currently on appeal.

The veteran underwent a VA general medical examination in May 
1997.  His history of multiple injuries as a result of the 
1985 motor vehicle accident and current medical problems were 
summarized.  On examination, it was noted, in part, that the 
ponit of maximum (heart) impulse (PMI) was felt in the 
midclavicular line.  Heartbeats were regular, and there was 
no murmur or gallop.  It was also noted that the veteran had 
a 35.5 cm scar on the left side of his thorax, 
anteroposteriorly, from the surgery for repair of his aorta.  
This scar was found to be healed and nontender.  Further, it 
was noted that chest X-ray conducted in January 1997 showed 
evidence of previous thoracotomy and no acute cardiopulmonary 
abnormality.  Based on the foregoing, the examiner's 
diagnoses included status-post motor vehicle accident in 1985 
with status-post thoracotomy for repair of traumatic aortic 
aneurysm and status-post multiple rib fractures, status-post 
splenectomy, and status-post exploratory laparotomy.  

The February 1998 rating decision, in part, confirmed and 
continued the noncompensable ratings for the veteran's 
status-post rib fractures and status-post thoracotomy and 
traumatic aortic aneurysm.  In addition, the RO found that 
neither disability warranted consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).  The veteran appealed this decision to the 
Board.

Additional VA outpatient treatment records were added to the 
file which cover the period from 1988 to 1998, and show 
treatment for various medical problems.  For example, chest 
X-rays from September 1994 showed evidence of previous 
surgery with vascular clips seen just anterior to the mid T-
spine.  Heart and pulmonary vascularity was normal.  Small 
calcified granulomata was noted.  There was no evidence of 
infiltrates or effusions.  Overall impression was evidence or 
previous surgery, with no acute cardiac or pulmonary 
abnormality.  Records from July 1995 note complaints of a 
"burning" sensation to the left anterior chest, and sharp 
chest pain, times 3 days, not related to activity.  
Diagnostic impressions included probably post-traumatic 
inter-costal neuralgia; irritable bowel syndrome; rule-out 
gall stones; and insomnia.  In addition, chest X-ray 
conducted in January 1997 showed the bony thorax to be 
normal.  Heart and vascularity was found to be within normal 
limits.  Surgical clips were seen at the mediastinum.  There 
was no evidence of infiltrates or effusions.  Overall 
impression was evidence of previous thoracotomy, with no 
acute cardiac or pulmonary abnormality identified.  

At the June 1999 personal hearing, the veteran testified, in 
part, that he had been to the emergency room a couple of 
times complaining of sharp pains on his left side.  He 
testified that one doctor thought he hurt on both sides and 
under his arms because of his rib fractures.  Also, he 
testified that he felt that he was a lucky individual in that 
only 9 out of 10 people "make it" with the way his aorta 
was torn off in the automobile accident.  Further, he 
indicated that his residual scar was tender, and that an X-
ray technician had informed him that there was still a metal 
tube or something in his heart.  With respect to his rib 
fractures, he indicated that, in addition to pain in the rib 
area, he sometimes had difficulty breathing.  He indicated 
that doctors informed him it might be due to weight being put 
on the ribs and his lungs expanding.  

In the February 2000 Remand, the Board noted that the veteran 
had indicated that additional medical records from both VA 
and Baptist Memorial Hospital concerning his multiple rib 
fractures and status-post thoracotomy and aortic aneurysm 
that were in existence, but not on file.  Thus, a remand was 
required in order to obtain those records.  Further, the 
Board determined that a cardiovascular examination was 
required in order to adequately address the current severity 
of the veteran's status post thoracotomy and repair of a 
traumatic aneurysm.

Following the Board's remand, private medical records from 
the Baptist Memorial Hospital and additional VA medical 
records were added to the file which, together, cover a 
period from 1994 to 2000.  Among other things, these records 
note the veteran's history of having incurred multiple 
injuries as a result of his 1985 motor vehicle accident on 
various occasions.  Further, records from February 2000 note, 
in part, that the veteran had been experiencing sharp pain 
over the left side of the chest which lasted about 5 to 10 
seconds.  The veteran reported that he had been experiencing 
these pains for the last couple of years, and that it now 
seemed to be more frequent, maybe every other day or maybe 
twice a week, mostly in the afternoon or when he was watching 
television in the evening time.  In addition, it was stated 
that he had had a questionable abdominal aortic aneurysm 
repair in 1985 secondary to the motor vehicle accident.  

The veteran underwent a new VA medical examination in July 
2000.  At this examination, the examiner indicated that the 
veteran's claims file had been reviewed.  The veteran 
reported that, currently, his primary complaints were of 
sharp pleuritic left sided chest pain, occasional skipped 
heart beat, soreness and numbness over the thoracotomy 
incision area and right hip and elbow stiffness and pain.  It 
was also noted that the veteran's past medical history was 
significant for gastroesophageal reflux, as well as subdural 
hematoma following a 1993 head injury.  The veteran's social 
history was also summarized.

On physical examination, the examiner noted that the veteran 
walked unassisted with a limp favoring the right side.  The 
veteran was found to be well-developed and well-nourished.  
His affect was found to be appropriate, and his memory of 
distant events appeared to be intact.  Blood pressure for the 
right arm was noted to be 126/78, and 122/80 for the left 
arm.  Chest examination showed an approximately 30 cm long 
left thoracotomy scar beginning at the mid-axillary line and 
going posteriorly.  This area was found to be slightly tender 
to pressure.  Breath sounds were found to be equal with no 
rales or crackles.  Additionally, there was no friction rubs 
over the thoracotomy scar.  First and second heart sounds 
were found to be of normal quality and intensity.  No S3 or 
murmur was heard.  The veteran's carotids were found to be 
symmetrical and full with no bruits.  Similarly, brachial and 
radial arterial pulses were symmetrical and full.  Dorsalis 
pedis and posterior tibial pulses were also normal.  Abdomen 
examination showed a mid-line scar secondary to splenectomy.  
It was noted that the abdominal aorta was not enlarged.  
Chest X-ray conducted in conjunction with this examination 
showed normal heart size.  In addition, surgical clips were 
noted in the posterior mediastinal region. There were a few 
scattered granulomatous calcifications.  Facet ostosis, left 
anterior ribs, unchanged.  Further, it was noted that there 
was no acute air space disease.  Also, the examiner noted 
that X-rays showed the aortic outline to be normal, and did 
not show any evidence of enlargements.  Lungs were clear, and 
there were no pleural effusions.  Moreover, the examiner 
noted that an electrocardiogram showed normal sinus rhythm 
with normal PR, QRS, and QT interval.  There were occasional 
PVC's, otherwise normal EKG.

Based on the foregoing, the diagnoses included status-post 
repair of traumatic aortic aneurysm and splenectomy following 
motor vehicle accident, and status post-traumatic hip 
fracture with arthritis.  Further, the examiner commented 
that there was no evidence of residual dysfunction from the 
surgical correction of the traumatic aneurysm which was 
incurred as part of the motor vehicle accident.  
Additionally, the examiner stated that there was no 
disability on the basis of cardiovascular disease.  

A.  Rib Fractures

Legal Criteria.  The veteran's residuals of a fracture to the 
left ribs is evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  Under this Code 
removal of one rib or resection of two or more ribs without 
regeneration warrants a 10 percent disability rating.  A 20 
percent rating requires removal of two ribs.  Removal of 
three or four ribs warrants a 30 percent rating.  A 40 
percent rating is assigned for removal of five or six ribs.  
Removal of more than six ribs warrants a 50 percent rating.  
Note (1):  The rating for rib resection or removal is not to 
be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.  Note (2): 
However, rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis.
Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable disability rating for the residuals of fracture 
of the left ribs.  As noted above, the record reflects that 
the veteran sustained multiple left rib fractures as a result 
of the 1985 motor vehicle accident, from L-1 to L-8.  
Further, the veteran has indicated that he has experienced 
pain in his ribs, and shortness of breath which he stated 
doctors had indicated was due in part to his rib fractures.  
However, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
none of the medical records on file reflect that any of the 
fractured ribs were actually removed as a result of this 
accident.  Additionally, no medical evidence is on file that 
the ribs fractured are currently manifested by resection 
without regeneration.  Thus, the criteria for a compensable 
rating under Diagnostic Code 5297 have not been met.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected status-post 
multiple rib fractures.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).

The Board also concurs with the finding that this disability 
does not warrant consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the veteran has had to be hospitalized because of his 
ribs since the time of the initial fracture; the evidence 
does not show it has resulted in frequent periods of 
hospitalization.  Additionally, while the veteran has 
contended that his service-connected disabilities have 
precluded him from obtaining or sustaining substantially 
gainful employment, he has not identified how his multiple 
rib fracture residuals have caused any interference with 
employment.  Moreover, a review of the competent medical 
evidence does not support a finding that this disability has 
resulted in marked interference with employment.
B.  Status-post Thoracotomy and Repair of Traumatic Aortic 
Aneurysm

Legal Criteria.  The veteran's status post thoracotomy and 
repair of traumatic aortic aneurysm has been consistently 
evaluated under Diagnostic Code 7199-7110.  Diagnostic Code 
7199 indicates that the veteran's disability has been 
evaluated by analogy to the condition listed in Diagnostic 
Code 7110.  See 38 C.F.R. § 4.27. When an unlisted condition 
is encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. § 
4.20

As noted in the introduction to this decision, in reviewing 
prior relevant Board decisions, the Board has found some 
precedent for the view that rating criteria in effect prior 
to January 12, 1998, Diagnostic Code 7110, provided a minimum 
disability rating of 20 percent for an aortic aneurysm.  38 
C.F.R. § 4.104, Diagnostic Code 7110 (1997).  If exertion and 
exercise were precluded as a result of the aortic aneurysm, a 
60 percent disability rating was warranted.  Id.  A 100 
percent disability rating was assigned after establishment of 
the diagnosis where there were markedly disabling symptoms 
and for one year after surgical correction (with any type of 
graft).  Id.  Any residuals of graft insertion were rated 
according to findings and symptoms under the most appropriate 
analogous diagnostic code.  Id. 

In it's original rating decision, which is not on appeal, in 
assigning a zero percent rating, the RO held that a 
compensable rating is appropriate only where there are 
residuals of a graft insertion (emphasis added).  Under that 
reading of the diagnostic code, an aortic aneurysm is 
assigned a 100 percent rating after establishment of 
diagnosis with markedly disabling symptoms, and for one year 
after surgical correction with any type graft.  A 60 percent 
rating is assigned if exertion and exercise is precluded.  
The former Code 7110 included the notation that  the 
residuals of graft insertion (emphasis added) are rated 
according to findings and symptoms under the most appropriate 
analogy with a minimum rating of 20 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7110 (2001). 

Under the rating criteria in effect from January 12, 1998, 
Diagnostic Code 7110 provides a 60 percent disability rating 
where an aortic aneurysm precludes exertion. 38 C.F.R. § 
4.104, Diagnostic Code 7110 (2001).  A 100 percent disability 
rating is warranted where the aortic aneurysm is five 
centimeters or larger in diameter, or; if symptomatic, or; 
for indefinite period from date of hospital admission for 
surgical correction (including any type of graft insertion).  
Id.  Any residuals of surgical correction are evaluated 
according to the affected organ systems.  Id.

The commentary to the revised regulations indicated that the 
minimum 20 percent disability rating for an aortic aneurysm 
was eliminated because it was preferable to evaluate the 
actual residuals of this condition rather than provide a 
minimum evaluation.  62 Fed. Reg. 65215 (Dec. 11, 1997).  It 
was noted that there are a wide range of possible 
complications and residual disability following surgical 
correction of an aortic aneurysm, and some would warrant a 
higher or lower rating than the previous minimum of 20 
percent.  Id.

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
However, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a compensable rating of 20 percent for 
his service-connected status-post thoracotomy and repair of 
traumatic aortic aneurysm.

As previously mentioned, the veteran initiated his current 
increased rating claim by a February 1997 statement.  Since 
his claim was initiated prior to the January 12, 1998, change 
in criteria for Diagnostic Code 7110, the Board must 
determine whether the "old" or the "new" criteria is more 
beneficial to the veteran in the instant case, and rate him 
accordingly.  For the reasons stated below, the Board finds 
that the veteran is not entitled to a compensable rating 
under the "new" criteria, but is entitled to a rating of 20 
percent under the "old" criteria.  Thus, the "old" 
criteria is more beneficial to the veteran in the instant 
case.

The competent medical evidence on file reflects that the 
veteran thoracotomy scar is tender be objective 
demonstration.  Under 38 C.F.R. § 7.18, Diagnostic Code 7804, 
a 10 percent rating is warranted for such a scar.  The 
medical evidence does not show any other objective impairment 
or any functional limitation as a result of his service-
connected status-post thoracotomy and repair of traumatic 
aortic aneurysm.  As noted above, the chest X-rays from 
September 1994 and January 1997 showed evidence of previous 
surgery/thoracotomy, but no evidence of secondary cardiac or 
pulmonary abnormality.  Further, at the July 2000 VA medical 
examination, X-rays showed the aortic outline to be normal.  
More importantly, the examiner specifically commented that 
there was no evidence on this examination of residual 
dysfunction from the surgical correction of the traumatic 
aneurysm, and no disability on the basis of cardiovascular 
disease.  Also, none of the medical evidence on file supports 
a finding that exertion is precluded because of this 
disability.  Consequently, the veteran is not entitled to a 
compensable rating under the "new" criteria for Diagnostic 
Code 7110; i.e., the criteria that was effective January 12, 
1998 (see also 38 C.F.R. § 4.31), although, as noted above, 
the tender scar would warrant a 10 percent rating under Code 
7804, which is the maximum evaluation under that code.  

However, this does not end the Broad's inquiry.  With respect 
to the "old" criteria, the Board notes that the criteria in 
effect for Diagnostic Code 7110, prior to January 12, 1998, 
mandated a minimum rating of 20 percent.  Although the 
medical records do not show that the veteran specifically 
underwent a graft insertion, he did undergo surgical 
correction for this disability.  Further, as mentioned above, 
current X-rays continue to show the presence of the surgical 
clips.  Arguably, rating criteria in effect prior to January 
12, 1998, Diagnostic Code 7110, for an aortic aneurysm, 
provided a minimum disability rating of 20 percent.  Here, 
since the veteran underwent surgical correction of his aortic 
aneurysm, albeit without a graft insertion, the Board finds 
that the veteran is entitled to the minimum rating of 20 
percent under the "old" version of Diagnostic Code 7110 by 
rating his surgical correction by analogy (38 C.F.R. § 4.20) 
to a graft insertion.  Thus, while the only objective 
evidence of abnormal clinical findings is the tender scar, 
which warrants a 10 percent rating under Code 7804, the Board 
concludes that the veteran is entitled to the minimum 20 
percent rating for his residuals of the thoracotomy and 
repair of the aortic aneurysm, which would include the tender 
scar.  Inasmuch as the competent medical reflects that the 
veteran does not experience any current functional impairment 
as a result of this disability, the Board concludes that he 
is not entitled to a rating in excess of 20 percent under 
either version of Code 7110.

The Board further finds that the veteran is not entitled to 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
for his service-connected status-post thoracotomy and repair 
of traumatic aortic aneurysm.  A review of the evidence on 
file does not show frequent periods of hospitalization.  In 
fact, it does not appear that he has been specifically 
hospitalized for this disability since the time of the 
original surgery.  Moreover, inasmuch as the evidence shows 
that the veteran does not experience any current impairment 
as a result of this disability, it is axiomatic that it has 
not resulted in marked interference with employment.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a rating of no more than 20 percent 
for his service-connected status-post thoracotomy and repair 
of traumatic aortic aneurysm.



II.  TDIU

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Background.  The record reflects that, in addition to his 
status-post multiple rib fractures and status-post 
thoracotomy and repair of traumatic aortic aneurysm, the 
veteran is service connected for the following: status-post 
exploratory laparotomy and splenectomy secondary to 
laceration of the spleen, evaluated as 30 percent disabling; 
status-post fracture, left pelvis, dislocated right hip with 
open reduction and internal fixation of right acetabular 
fracture and muscle atrophy of the right leg, evaluated as 20 
percent disabling; and incisional epigastric hernia, 
evaluated as 10 percent disabling.  For the reasons stated 
above, the Board has determined that the veteran is entitled 
to a rating of 20 percent for his status-post thoracotomy and 
aortic aneurysm, but is not entitled to a compensable rating 
for his status post rib fractures.  Consequently, the 
veteran's overall combined rating is 60 percent.  38 C.F.R. 
§ 4.25.

The record also reflects that the veteran has multiple, 
nonservice-connected disabilities, including the following: 
major depression/PTSD; arachnoid cyst with subdural hematoma 
and craniotomy; somatoform pain disorder; and chronic 
headaches.

The veteran contends that, except for a brief period of 
employment in 1993, he has not engaged in substantially 
gainful employment since his 1985 motor vehicle accident.  

Records from the Social Security Administrations (SSA) 
include a September 1994 psychiatric examination report.  At 
this examination, the veteran reported the circumstances of 
his September 1985 motor vehicle accident, and that since 
that injury he had had ongoing problems with pain in his hip 
and back.  In addition, he reported that he had been 
depressed, felt down, worried a lot, that his memory was 
impaired, that he had difficulty with his concentration, he 
had no energy and no interest in doing anything, and that he 
got frustrated when he tried to do things.  He also reported 
that he had not been able to return to gainful employment 
since the accident.  Following examination of the veteran, 
the examiner diagnosed major depression; PTSD; and somatoform 
pain disorder.  General medical conditions included status 
post-op fracture of the right hip with open reduction and 
internal fixation; status post-op removal of the spleen; 
status post-op repair of a tear in the aorta; post-concussion 
syndrome secondary to closed head injury; and status-post 
fracture multiple ribs on the left.  It was noted that the 
head injury reportedly occurred in the motor vehicle accident 
when the veteran struck his head on the windshield.  
Moreover, it was the examiner's opinion that the veteran 
suffered from a combination of physical and mental 
impairments that rendered him incapable of coping with the 
physical and mental demands associated with any type of 
gainful employment.

The veteran was awarded SSA disability benefits by an October 
1994 Administrative Law Judge (ALJ) decision.  It was 
determined that the veteran met the disability insured status 
requirements under the Social Security Act on October 15, 
1987, the date the veteran stated he became unable to work, 
and that the veteran had not engaged in any substantial 
gainful activity since that time.  Further, it was determined 
that the medical evidence established that the veteran had a 
history of severe multiple traumatic injuries including 
fractured and dislocated right hip, ruptured spleen, 
traumatic thoracic aortic aneurysm, subarachnoid cyst, 
seizures and subdural hematomas residual to closed head 
injuries with a history of craniotomy and surgical excision 
of hematomas, history of depressive disorder diagnosed as 
major depression, history of polysubstance abuse and PTSD, 
and diagnosis of somatoform pain disorder.

On an April 1997 VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, the veteran indicated 
that his only employment during the last five years was from 
January to February 1993 in a factory, and that he left this 
job because of his disability.  He reported that he had not 
tried to obtain employment since he became to disabled to 
work.  Additionally, he indicated that he had completed 4 
years of college.

At the May 1997 VA general medical examination, the veteran 
reported, in part, that he had VA disability following the 
accident, and that he stayed home without working until 
January 1993 when he tried to work as a security officer 
before he had a seizure and a brain operation due to a blood 
clot in the brain.  In addition, he indicated that he has 
been drawing disability since 1994 because of the motor 
vehicle accident.  Prior to the accident, he used to work as 
a policeman, at the fire department, and as a safety officer 
at the TVA.  He reported that after the accident in 1985, he 
was unable to work because of the pain in the right hip and 
the lower back.  Also, he stated that he had to take time to 
let the chest surgery heal, and experienced numbness along 
the right big toe.  Moreover, he stated that was unable to 
function as a public safety officer at the TVA, was unable to 
run, had bad dreams about the wreck, would wake up in the 
night and could not get back to sleep, felt like his life was 
over, and was very seriously depressed.  

As mentioned above, the physician who conducted the May 1997 
VA general medical examination diagnosed, in part, status-
post motor vehicle accident in 1985 with status-post 
thoracotomy for repair of traumatic aortic aneurysm and 
status-post multiple rib fractures, status-post splenectomy, 
and status-post exploratory laparotomy.  Further, it was 
noted that the veteran stated that after the accident, the 
fracture of the left pelvis and dislocated right hip with 
open reduction and internal fixation of the right acetabular 
fracture and also pain in the lower back had been some of the 
reasons that he became unable to function as he used to in 
the past working for the police department, fire department, 
and also as a safety officer at the TVA.  The veteran also 
reported that he was unable to work because he experienced 
bad dreams, and waking up at night with fear.  However, for 
these details the examiner referred to a specialist's 
dictation.  The examiner diagnosed status-post craniotomy 
secondary to subdural hematoma, acute and chronic, and 
summarized the veteran's residual symptoms from this 
condition.  Also, the examiner commented that the veteran 
appeared physically able to do work, but referred to the 
attached psychiatric examination regarding mental status.  
Nevertheless, the veteran stated that there were days that he 
was not able to do as well as he did on the day of the 
examination.  It was further noted that the veteran had a 
limp favoring his right lower extremity, and that he had had 
been unable to stand on his right lower extremity only, a 
reason he gave as an example during the examination to be 
"able" to perform as he used to working as a safety officer 
at the TVA or as a policeman.  

The veteran also underwent a VA PTSD examination in May 1997.  
At this examination, the examiner noted that the veteran was 
diagnosed in 1994 as having PTSD, but no mention was made of 
the veteran's apparent head trauma and neurosurgery in 1993.  
The examiner noted that records from 1993 referred to an 
injury in a "drunken brawl."  Moreover, it was noted that 
it was very difficult to obtain a detailed history from the 
veteran, and that it was not clear whether this was due 
primarily to depression or to organic brain changes.  Among 
other things, it was noted that little history could be 
obtained about the veteran for the interval between 1985 and 
his injury and brain surgery in 1993.  He apparently did not 
work to any degree, although there were references in the 
claims folder to attempting to work as a night watchman.  He 
was apparently working when he had the seizure in 1993.  

Following mental status examination, the examiner's 
assessment was that the veteran was clearly significantly 
depressed and impaired in his functioning.  The examiner 
stated that the veteran had experienced two major incidents 
either of which would be adequate to explain depression.  It 
was noted that the veteran also reported symptoms of PTSD 
from his 1985 accident.  The examiner stated that the key 
issues at this point appeared to be whether the veteran had 
developed PTSD symptoms that were significant or depression 
that was significant prior to 1993 surgery.  The other issue 
seemed to be to what extent organic impairment contributed to 
the veteran's current difficulties.  Consequently, the 
examiner opined that no final conclusions could be reached 
until further examination was conducted, and diagnosis was 
deferred pending provision of this information.

The veteran had a subsequent VA mental disorders examination 
in December 1997.  It was noted that the examination report 
findings were based upon the veteran's presentation and 
statements in interview, results of psychological testing, 
and review of the claims folder.  Among other things, the 
veteran reported that he was unable to secure or sustain 
employment.  He reported that no one would hire him because 
of his "heart damage and damage to my hip."  He also 
complained of problems with chronic pain, memory problems, 
impaired concentration, stomach reflux, sleep disturbance, 
decreased interest in activities of daily living such that it 
took effort to get himself to shower or to dress on a regular 
basis.  The results of diagnostic testing was summarized, and 
the examiner stated that the profile configuration was 
consistent with the presence of severe major depression with 
significant anxiety symptoms.  Further, the examiner opined 
that the veteran was competent to manage his own affairs.  
Based on the foregoing, the examiner diagnosed major 
depression; cognitive disorder, not otherwise specified; and 
PTSD, chronic.  Regarding general medical conditions, the 
examiner diagnosed status-post splenectomy; status-post 
craniotomy for subdural hematoma, acute and chronic; and 
status-post exploratory laparotomy and gastroesophageal 
reflux disorder.  The examiner also found that the veteran's 
psychosocial and environmental problems included primary 
support group, economic, and occupational problems.  Global 
assessment of functioning (GAF) score was 40.  It is noted 
that GAF scores of 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

The evidence submitted in support of the veteran's TDIU claim 
also included a June 1999 lay statement from LH, who 
identified himself as having been the night shift supervisor 
for the factory the veteran worked at in 1993.  LH stated 
that from what he saw, the veteran was not able to do 
anything.  According to LH, the veteran walked around, 
sometimes as if in a daze, and was ultimately let go because 
he could not do extra work that was asked of him.  
Furthermore, LH stated that it was his opinion that the 
veteran should not have been hired, because he was just not 
able to do even minor tasks.  LH also noted that he had heard 
that shortly after the veteran had been let go he had had to 
have surgery on his head.

At the June 1999 personal hearing, the veteran testified that 
his last period of employment was in 1993, and lasted for 
approximately 6 weeks.  He said that he left this job due to 
seizures, which were caused by a blood clot in the brain for 
which he had surgery.  Further, he testified that he had 
worked as a public safety officer for the Tennessee Valley 
Authority (TVA) prior to his 1985 motor vehicle accident, and 
that this job involved traffic control, police duties, 
fireman duties, and emergency medical technician (EMT) 
duties.  He also summarized his duties in the Reserves.  
However, after his accident he was unable to exercise in 
order to maintain his physical fitness and otherwise do the 
physical things required for his job.  Regarding education, 
the veteran testified that he had received a college degree 
in public administration in 1975.  In addition, he indicated 
that his physical and mental abilities had deteriorated in 
general since the time of the 1985 accident.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the finding that the 
veteran is entitled to a grant of TDIU based upon his 
service-connected disabilities.

As an initial matter, the Board notes that the veteran does 
not have a single service-connected disability rated as 60 
percent disabling.  Further, he does not have a combined 
rating of 70 percent with a single disability rated at least 
40 percent.  As stated above, his combined rating is 60 
percent, with the highest rating for a single disability 
being 30 percent.  Thus, he is not entitled to a grant of 
TDIU on a schedular basis.  38 C.F.R. §§ 3.340, 4.16(a).

The Board must now determine whether the veteran is entitled 
to a TDIU on an extraschedular basis; i.e., whether the 
evidence on file shows that the veteran is unemployable as a 
result of his service-connected disabilities.

The veteran has a college education and employment experience 
as a safety officer with TVA, the duties of which involved 
police work, fireman, traffic control, and EMT.  He has 
indicated that since the September 1985 motor vehicle 
accident his only period of substantially gainful employment 
was for 6 weeks in 1993.  Moreover, he has indicated that he 
was unable to work during this period due to the residuals of 
the injuries incurred in the 1985 accident.  However, in 
reviewing the medical evidence, the Board notes that the 
veteran was found to be unemployable by the physician who 
conducted the psychiatric (emphasis added) examination for 
the SSA, and was subsequently found to be entitled to SSA 
benefits by an ALJ decision.  The Board finds that the 
evidence does not show that the veteran's service-connected 
disabilities alone render him unable to engage in or obtain 
all forms of substantially gainful employment.

The record clearly shows that the veteran's nonservice-
connected disabilities play a significant role in his 
unemployment.  For example, the veteran himself testified 
that he left his job in 1993, years after he had sustained 
the 1885 injuries, due to seizures which were caused by a 
blood clot that resulted in the nonservice-connected 
craniotomy.  Thus, it does not appear that his service-
connected physical disabilities prevented him from obtaining 
or maintaining this job; he left because of nonservice-
connected medical problems.  More importantly, the medical 
evidence clearly shows that the veteran is impaired by his 
nonservice-connected psychiatric disorder, which has been 
variously diagnosed as depression and PTSD.  As stated above, 
the May 1997 VA general medical examiner stated that it did 
not appear that the veteran was unemployable because of his 
physical disabilities, and deferred expressing an opinion 
regarding the veteran's psychiatric examination.  Further, 
both the SSA psychiatric examination and the ALJ decision 
determined that the veteran was unemployable due to a 
combination of his physical and mental disabilities.  This 
included the nonservice-connected seizures and subdural 
hematomas residual to closed head injuries with a history of 
craniotomy and surgical excision of hematomas, history of 
depressive disorder diagnosed as major depression, history of 
polysubstance abuse and PTSD, and diagnosis of somatoform 
pain disorder.  Additionally, the veteran was found to be 
well-developed and well-nourished on the July 2000 VA medical 
examination.  There is no medical opinion of record that 
supports the veteran's assertion that he is unemployable due 
solely to his service-connected disabilities.  The only 
competent evidence that addresses the question at hand, a May 
1997 VA general medical examiner's report, stated that it did 
not appear that the veteran was unemployable because of his 
physical disabilities.  That examiner deferred the question 
of whether the veteran was unemployable because of his 
psychiatric disability but service connection is not in 
effect for a psychiatric disorder.  The medical evidence 
indicates that it is a combination of the veteran's service-
connected and nonservice-connected disabilities, particularly 
the nonservice-connected psychiatric disorders, which has 
rendered him unemployable.
In sum, it is the Board's judgment that, based upon the 
evidence that is currently of record, the veteran's service-
connected disabilities, while contributing to his overall 
industrial impairment, do not preclude his ability to obtain 
or engage in substantially gainful employment, within the 
meaning of the applicable law and regulations.  There is no 
probative evidence to show that due solely (emphasis added) 
to the established service-connected disabilities the veteran 
is incapable of performing some form of employment.  The 
medical record demonstrates that the veteran has noteworthy 
nonservice-connected disabilities, particularly the 
nonservice-connected psychiatric disorder, and these may not 
be considered in support of the TDIU claim.  Also, the 
veteran's age may not be considered.  38 C.F.R. § 4.19.  The 
weight of the evidence demonstrates that the veteran's 
service-connected disabilities certainly limit him from some 
forms of work, but they do not appear to be of a severity to 
prevent all substantially gainful employment for which he is 
qualified by reason of his education and work experience.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  Gilbert, supra; Ortiz, supra.















ORDER

Entitlement to an increased (compensable) rating for status 
post multiple rib fractures is denied.

Entitlement to a rating of 20 percent for status post 
thoracotomy and repair of traumatic aortic aneurysm is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a TDIU is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

